Name: Commission Regulation (EEC) No 3027/81 of 22 October 1981 amending Regulation (EEC) No 2630/81 on special detailed rules for the application of the system of import and export licences in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 302/22 Official Journal of the European Communities 23 . 10 . 81 COMMISSION REGULATION (EEC) No 3027 /81 of 22 October 1981 amending Regulation (EEC) No 2630/81 on special detailed rules for the applica ­ tion of the system of import and export licences in the sugar sector HAS ADOPTED THIS REGULATION : Article 1 The text of Article 9 of Regulation (EEC) No 2630/81 is hereby replaced by the following : 'Article 9 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/ 81 of 30 June 1981 on the common organiza ­ tion of the markets in the sugar sector ('), and in parti ­ cular Articles 13 (2) and 3 7 (2) thereof, Whereas Article 9 of Commission Regulation (EEC) No 2630/ 81 ( ; ) lays down in particular that import licences for sugar falling within Common Customs Tariff heading No 17.01 which relate to quantities exceeding 10 tonnes shall be issued on the third working day following the day on which the applica ­ tion for them is lodged ; Whereat the quantities of preferential sugar imported into the Community in accordance with Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar (3 ), as amended bv Regulation (EEC) No 3475 / 80 (4 ), are subject to a special system ; whereas, therefore , they should be excluded from the scope of Article 9 of Regulation ( EEC) No 2630/ 81 and the said Article 9 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, Without prejudice to the application of Article 22 of Regulation (EEC) No 1785/81 , export and import licences for sugar falling within Common Customs Tariff heading No 17.01 , other than for C sugar and for preferential sugar to be imported into the Community in accordance with Regula ­ tion (EEC) No 2782/76 , which relate to quantities exceeding 10 tonnes shall be issued on the third working day following the day on which the appli ­ cation for them is lodged . In the case of licences referred to in the first sub ­ paragraph which relate to quantities not exceeding 10 tonnes the party concerned may not lodge on the same day, and with the same competent authority, more than one licence application for such licences .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 177, 1 . 7 . 1981 , p . 4 . ( 2 ) OJ No L 258 , 11 . 9 . 1981 , p . 16 . ( 3 ) OJ No L 318 , 18 . 11 . 1976 , p . 13 . ( 4 ) OJ No L 363 , 31 . 12 . 1980 , p . 69 .